Whether the sixteen years undisturbed user of the dams by the defendant, taken together with the four years discontinuance of the dam of 1831, by contract with his son, is or is not sufficient in law to raise a presumption of a grant to him of the privilege to dam the drain and throw back the water on the plaintiff's land, is a question not neccessary [necessary] for us now to decide. For it is admitted that there was no evidence in the cause, that the water was ever ponded, by means of the erection of the old dam 75 yards down the stream, to as high a point *Page 340 
on the plaintiff's land, as it was by the dam made by the defendant in 1842. The plaintiff was then certainly entitled to recover, under any aspect of the case. The damages assessed are but nominal, and the defendant has no right to complain.
PER CURIAM.                                                No error.
Cited: Reed v. Earnhardt, 32 N.C. 529.
(513)